Citation Nr: 9911669	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, in which the RO denied the veteran's 
claims seeking entitlement to service connection for post-
traumatic stress disorder (PTSD) and residuals of shrapnel 
wounds to the back of the head and shoulders.  A timely 
notice of disagreement and substantive appeal were received 
only as to the denial of the claim for PTSD.  The veteran 
testified at a personal hearing at the RO in March 1998.


REMAND

Although the July 1997 rating decision is to the effect that 
the RO viewed the veteran's claim as not well-grounded for 
lack of a medical diagnosis of PTSD, an October 1998 
supplemental statement of the case denies the claim based on 
a lack of a verified stressor.  It therefore appears that the 
RO determined during the course of the appeal that the claim 
was well-grounded.

The Board's review of the evidence reveals that there is 
evidence that the veteran served in Vietnam and an October 
1997 VA outpatient record lists PTSD among a number of 
problems such as depression, paranoia, and substance abuse.  
It is not clear whether this reference is a diagnosis of PTSD 
or merely a summary of problems as told to the examiner by 
the veteran.  Although the October 1997 clinical reference to 
PTSD is not clear, the Board accepts such reference as a 
medical diagnosis of PTSD which must be presumed to be true 
for well-grounded purposes.  38 U.S.C.A. § 5107(a).  

Further review of the veteran's claims file shows that the 
Social Security Administration (SSA) determined that he was 
disabled as of August 1994, and the veteran has testified 
that that agency's finding was based on several disorders, to 
include PTSD.  Although the RO apparently requested the SSA's 
records in August 1998, the medical files used in the SSA's 
determination are not currently associated with the claims 
file.  On remand, the RO should attempt to obtain these 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A claim for entitlement to service connection for PTSD 
requires: 1) medical evidence establishing a clear diagnosis 
of the condition; 2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).  A combat-related stressor may be 
conclusively shown by service department evidence that the 
veteran engaged in combat, or by evidence of receipt of a 
combat citation, absent evidence to the contrary.  Id.

It does not appear that appropriate stressor development has 
been accomplished as set forth in M21-1, Part IV, paragraph 
11.38(f) (Change 61, Sept. 12, 1997).  The Board recognizes 
that the RO has previously attempted to obtain a detailed 
account of the veteran's stressors, and that his accounts 
have been vague as to the dates and places involved.  
However, an effort should be made to contact the veteran for 
a more detailed account of his stressors, followed by an 
attempt to verify the veteran's claimed stressors. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and obtain copies 
of all medical records associated with 
any claim(s) the veteran may have made 
for benefits under that program.

2.  The veteran should be requested to 
identify all records of treatment for 
PTSD, from VA and non-VA health care 
providers.  Upon obtaining any necessary 
authorizations, an attempt should be made 
to obtain all identified records of 
treatment.

3.  The RO should request the veteran to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors he alleges he was 
exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, including the date of the 
specific combat incident(s), type and 
location, numbers and full names of 
casualties, and other units involved, and 
any other identifying details.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible. 

4.  The RO should review the stressor 
information already of record together 
with any additional information furnished 
by the veteran, and prepare a summary of 
the claimed stressors.  This should be 
done regardless of whether a response is 
received from the veteran as outlined in 
the third paragraph of this remand.  This 
summary, a copy of the veteran's DD Form 
214 from his service, and all relevant 
associated service documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150-3197.  
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  

5.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined is 
verified by the record.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder. 

6.  If, and only if the RO finds that 
there has been verification of a stressor 
or stressors, then the RO should schedule 
the veteran for a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD and, if 
so, whether it is related to any verified 
stressor(s).  The RO must provide the 
examiner with a summary of any verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examination report should 
include a complete rationale for all 
opinions expressed.  The  claims file 
must be reviewed by the examiner in 
connection with the examination.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD, to include a formal 
determination as to whether the veteran 
was engaged in combat.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative are free to 
submit any 


additional evidence and/or argument in support of the appeal. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


